     Case 3:17-cv-01112-JLS-NLS Document 183 Filed 05/20/20 PageID.8530 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     SYLVESTER OWINO, JONATHAN                           Case No.: 3:17-cv-1112-JLS-NLS
       GOMEZ, on behalf of themselves, and all
12
       other similarly situated,                           ORDER SETTING STATUS/CASE
13                                        Plaintiff,       MANAGEMENT CONFERENCE
14     v.
15
       CORECIVIC, INC., a Maryland
16     corporation,
17                                     Defendant.
18
       AND RELATED CROSS ACTION
19
20
21          Upon consideration of the parties’ joint status report submitted regarding their
22    positions on how to proceed with the case (ECF No. 180), the Court SETS a telephonic
23    status/case management conference for June 3, 2020 at 10:00 a.m. Plaintiffs’ counsel
24    must arrange the conference call.
25
            By no later than May 29, 2020, the parties are ORDERED to submit the following
26
      to the Court so that they may be discussed on the conference call: (1) a joint submission
27
      outlining a proposed scheduled for all remaining dates in the case; and (2) Plaintiffs shall
28

                                                       1
                                                                                 3:17-cv-1112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 183 Filed 05/20/20 PageID.8531 Page 2 of 2



 1    submit their proposed notification of class action to the class. These submissions may be
 2    lodged directly with Chambers at the efile email address found in Judge Stormes’ Chamber
 3    Rules.
 4             IT IS SO ORDERED.
 5    Dated: May 20, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              3:17-cv-1112-JLS-NLS
